Citation Nr: 0905440	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  04-35 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

Whether an overpayment of Title 38, Chapter 30 education 
benefits in the amount of $2,147.50 was properly created.  
 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to 
November 1999 with an additional three years prior active 
service. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2004 letter of notification from a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
assigned liability to the Veteran for an overpayment of 
educational benefits of $2,147.50 for a program of study from 
January 22, 2002, to December 5, 2002. 

In June 2008, the Board remanded the appeal for further 
development, and it is now before the Board for adjudication.  

In correspondence dated in June 2004 and received by VA in 
July 2004, the Veteran petitioned for a waiver of the debt 
and provided a financial statement.  In a June 2008 remand, 
the Board referred the issue to the RO for adjudication in 
the first instance.  The RO addressed the issue of waiver of 
debt in an August 2008 supplemental statement of the case, 
but there is no evidence in the file of an initial 
adjudication of the petition for waiver by the Committee on 
Waivers and Compromises.  In that regard, the Board notes 
that the applicable criteria provide that in no case will a 
supplemental statement of the case be used to announce 
decisions on issues not addressed in a statement of the case 
or to respond to a notice of disagreement on newly appealed 
issues not addressed in the statement of the case.  38 C.F.R. 
§ 19.31 (2008).  As there is no record of initial 
adjudication, the issue of waiver of recovery of the debt is 
not before the Board and is again referred to the RO for 
further action.  


FINDINGS OF FACT

1.  In January 2002, the Veteran applied for education 
benefits under Title 38, Chapter 30 of the United States Code 
(Montgomery GI Bill) for a technical program not leading to a 
standard college degree.  

2.  In January 2002, the Veteran's educational institution 
certified that the Veteran was enrolled in a program of 36 
clock hours per week beginning January 22, 2002, and ending 
December 5, 2002.  

3.  From January 2002 to December 2002, the Veteran was paid 
benefits for full time study in the amount of $8,590.00. 

4.  In May 2004, the educational institution submitted a 
corrected certification that showed the Veteran actually 
attended a program of 16 clock hours per week from January 
22, 2002, to December 5, 2002.  

5.  The Veteran was entitled to benefits at the three-quarter 
time rate in the amount of $6,442.50.  The total valid debt 
as a result of the overpayments is $2,147.50.   


CONCLUSION OF LAW

An overpayment of educational benefits was properly created 
in the amount of $2,147.50.  38 U.S.C.A. §§ 3688, 5302 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 21.4009, 21.7140, 21.7144 
(2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The notice requirements set forth in the Veteran's Claims 
Assistance Act of 2000 (VCAA) and its implementing 
regulations are not required because the issue presented 
involves a claim that an overpayment was improperly created.  
See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (The 
notice and duty to assist provisions of the VCAA do not apply 
to chapter 53 waiver of recovery matters, as chapter 53 
already contains its own notice provisions).  Nevertheless, 
the Board has reviewed the case for purposes of ascertaining 
that the appellant has had a fair opportunity to present 
arguments and evidence in support of his challenge of 
eligibility for certain payments and request for a waiver of 
debt.  

In correspondence dated May 2004, the RO informed the Veteran 
that he was indebted to the government for an overpayment of 
education benefits of $2,1247.50 for studies undertaken in 
2002 and that an additional letter would be forthcoming with 
details and information. The additional letter is not in the 
file.  In a June 2008 remand, the Board requested that the RO 
obtain a copy of the letter and associate it with the claims 
file.   The RO obtained only a copy of an electronic record 
showing that some unidentified correspondence was sent to the 
Veteran on May 22, 2004.  A remand by the Board confers on 
the Veteran, as a matter of law, the right to compliance with 
the remand instructions, and imposes upon the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In this case, the Board concludes that the lack of strict 
compliance with remand instructions on this issue was 
harmless error.  The RO was able to show that some 
correspondence was sent to the Veteran on May 22, 2004.  In 
correspondence in June 2004, the Veteran expressed timely 
disagreement with the validity of the debt and discussed the 
specific facts of his case.  Following issuance of a 
statement of the case, which further discussed the applicable 
criteria, the facts of his case and the reasons behind the 
finding that the debt was properly created, the Veteran 
timely perfected an appeal.  Therefore, the Board concludes 
that the Veteran had actual knowledge of the details of the 
creation of the debt and of his rights to appeal and petition 
for waiver.  Therefore, the failure to comply with remand 
instructions was not prejudicial and did not affect the 
essential fairness of the adjudication. 

On remand, the Board also requested that the RO associate the 
evidence considered in reaching the conclusion that the 
Veteran willfully accepted erroneous payments.    The RO 
provided no information other than that the Veteran must have 
verified his enrollment each month in order to initiate the 
electronic payments of benefits.  It is not clear whether the 
web-based or telephone-based verification systems used by the 
Veteran alerted him to the school's reporting error.  
Therefore, the RO did not adequately justify the conclusion.  
However, noncompliance with these remand instructions does 
not affect the outcome of this decision because the 
determination of fault by the Veteran is relevant to a 
petition for waiver but not to the validity of the creation 
of the debt.    

The Board concludes that the requirements for the fair 
development of the claims have been met. 

In January 2002, the Veteran submitted an application for VA 
education benefits under 38 U.S.C.A. §§ 3001-3036 (West 
2002).  The Veteran indicated that he had not previously 
received any information explaining these benefits.  Although 
the Veteran identified his intended school and start date of 
training, he did not specify nor did the form ask whether he 
intended to enroll in a full or part time program.  Later 
that month, an official of the school certified that the 
Veteran was enrolled in a program of 36 clock hours per week 
that was scheduled from January 22, 2002, to December 5, 
2002.  A program of technical courses not leading to a 
standard college degree is considered full time when there is 
a minimum of 22 hours or 18 hours per week of attendance, 
depending on the rest periods or intervals between 
instructional sessions.  See 38 U.S.C.A. § 3688.  

In May 2004, a VA representative conducted a compliance 
survey and reported that the Veteran never enrolled for more 
than 16 clock hours per week for the same period.  The RO 
informed the Veteran that he was liable for an overpayment of 
$2,147.50.  In correspondence later that month, a school 
representative acknowledged that the school had erroneously 
reported the Veteran's enrollment in 2002 and submitted a 
corrected report that certified enrollment as 16 clock hours 
per week.  In a notice of disagreement dated in June 2004, 
the Veteran contended that the debt was $1712.50, that he was 
not liable for the debt because the school had erroneously 
reported his enrollment status, and that he was unaware of 
the error when verifying his continued enrollment.  The 
Veteran did not explain how he calculated the debt, although 
there is some indication in the file that the total 
indebtedness of $2,147.50 may have been reduced by an amount 
partially recovered.  

VA will pay educational assistance to a Veteran only after 
(1) the educational institution has certified his enrollment; 
and (2) VA has received from the individual a verification of 
the enrollment.  38 C.F.R. § 21.7140.  The amount of 
overpayment of educational assistance paid to a veteran 
constitutes a liability to the veteran.  The amount of 
overpayment of educational assistance paid to a veteran 
constitutes a liability of the educational institution if VA 
determines that an overpayment was made as the result of 
willful or negligent false certification by the educational 
institution; or endorsement of a veteran's false 
certification of his actual attendance.  38 C.F.R. § 21.7144.  
Waiver of recovery of an overpayment as to a veteran does not 
relieve the educational institution of liability.  38 C.F.R. 
§ 21.4009.  There is no evidence in the file that any attempt 
has been made to recover the debt from the educational 
institution even though it admitted an error in reporting the 
Veteran's status.  

In an August 2004 statement of the case, the RO stated that 
the Veteran was entitled only to a three-quarter time rate 
for attendance in 2002, that the educational institution 
over-reported the hours of enrollment, and that the Veteran 
willfully continued to certify his attendance at the full 
time rate.  On remand, the RO provided an audit that showed 
the amount paid to the Veteran for full time study was 
$8,590.00 and that the amount of entitlement for three-
quarter time study was $6,442.50.  The amount overpaid was 
$2,147.50. 

The Board concludes that the debt was validly created.  A 
representative of the educational institution acknowledged 
that the Veteran actually attended a course of study of 16 
clock hours per week from January 22, 2002, to December 5, 
2002.  The Veteran does not dispute that record of actual 
attendance.  As the audit showed that the Veteran was paid at 
a rate in excess of his actual attendance and entitlement, 
the overpayment of $2,147.50 is valid and constitutes a 
liability for the Veteran regardless of fault.  

Even though the school admitted error in the reporting of 
information, this does not relieve the Veteran of liability.  
Because there has been no initial determination on waiver of 
debt by the Committee of Waivers and Compromises and because 
the August 2008 supplemental statement of the case may not 
substitute for that determination, the Veteran's petition for 
waiver of the debt remains pending.  The Board intimates no 
opinion as to any final outcome on the petition for waiver of 
debt.  

	(CONTINUED ON NEXT PAGE)


			
		
ORDER

An overpayment of educational benefits created a valid debt 
of $2,147.50, therefore, the appeal is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


